Citation Nr: 1711577	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee meniscal injury.

2. Entitlement to an initial compensable rating for a left lung mass, status post left upper lobectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1971, and from October 1979 to October 1996.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2007 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was remanded in August 2014 and January 2016, and has now been returned to the Board.  

The Board now decides the claim for increased rating for left lung disability.  The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since November 21, 2006, the effective date of service connection, the Veteran has not met any of the requirements for the minimum 10 percent schedular rating to consist of Forced Expiratory Volume (FEV-1) of 71- to 80-percent predicted, or; ratio of Forced Expiratory Volume to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66- to 80-percent predicted.  Nor have other criteria for category of higher rating been met, to include diminished maximum exercise capacity; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or requirement of outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria are not met to establish an initial compensable rating for a left lung mass, status post left upper lobectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining VA outpatient medical records.  The Veteran has undergone VA examinations for rating purposes several times between 2007 and 2016, the most recent examination being fully responsive to the rating criteria.  See 38 C.F.R. § 4.1 (for application of the VA rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition).  The March 2016 examination was provided at direction of the prior Board remand for examination that included a pulmonary function test (PFT), with substantial compliance therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran did not request holding a Board hearing in this matter.  There is no indication of further relevant evidence or information to obtain.  The Board will proceed to a decision.
 
Claim for Increased Rating for Respiratory Disability

I. Rating Criteria

Disability evaluations are determined by application of the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The rating schedule has Diagnostic Codes for rating each disability.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation applies if disability more closely approximates that level.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in November 2006.  Fenderson , 12 Vet. App. 119.  

The Veteran's service-connected left lung disorder is rated under 38 C.F.R. § 4.97, Diagnostic Code 6844 for post-surgical residual condition (lobectomy, pneumonectomy, etc.), which is then evaluated in accordance with a General Rating Formula for Restrictive Lung Disease.    

According to that rating formula, a 10 percent evaluation is warranted when there is an FEV-1 of 71 to 80 percent of predicted value, a ratio of FEV- 1/FVC of 71 to 80 percent, or a DLCO (SB) of 66 to 80 percent predicted.  

A 30 percent evaluation is warranted when there is an FEV-1 of 56 to 70 percent predicted, an FEV- 1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent evaluation is warranted when there is an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

Lastly, a 100 percent evaluation is warranted when there is evidence of at least one of following: an FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less than 40 percent, a DLCO (SB) of less than 40 percent predicted,  a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

Under VA law, in every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

There are further provisions regarding the evaluation of respiratory conditions.  When rating under Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, pulmonary function tests (PFTs) are required except: (i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFT FEV-1 and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

II. Factual Background and Decision

The Veteran underwent a VA examination January in 2007.  Medical history was of left upper lobectomy in March 2006 for removal of a left lung mass.  The pathology report had found a necrotizing caseous granuloma (mycobacterial disease).  After the surgery he had residual pain in the chest wall area of the surgical incision and had dyspnea upon exertion after walking more than one mile.  Otherwise, he was asymptomatic.  He was treated with three anti- tuberculosis medications in 2006, without complications.  

There was no history of lung or chest trauma.  There was history of respiratory system neoplasm, nonmalignant, located in left upper lobe, as indicated removed in March 2006.  There was no history of pulmonary embolism, respiratory failure, cough, fever, hemoptysis, night sweats, orthopnea, paroxysmal nocturnal dyspnea.  There was history of shortness of breath, on mild exertion.  There was no history of swelling or weight change.  There was history of non-angina chest pain, with pain in the chest wall at the side of the surgical (thoracotomy) incision.  

Upon examination, the Veteran had signs of a benign neoplasm.  There was a well-healed surgical thoracotomy scar across the left flank (from the mid axillary line to the back 10 inches long).  The area was tender to palpation.  There were no signs of malignant neoplasm, signs of venous congestion, or respiratory abnormalities.  Chest expansion was normal.  Chest x-ray showed heart normal size, pulmonary vascular adequate, the lungs clear, and mild atheromatous changes of the aortic knob present.  The impression was clear lungs; mild atheromatous changes of the aorta.  The diagnosis was left lung mass, left upper lobectomy (and history of positive tuberculin test in 1988, 1992 during his active service).

On re-examination in August 2008, the Veteran indicated that after his left lung mass removal procedure 2006, he still had shortness of breath.  He indicated not being able to walk long distances, or climb one flight of stairs, due to the shortness of breath.  He sometimes needed to use a pump to assist his breathing (presumably this statement had referred to an "oxygen pump").  He reported a history of smoking for 30 years one pack per day, and quit six months prior to surgery.  He denied fever or night sweats, weight loss or gain, daytime hypersomnolence, and hemoptysis.  There was not current treatment such as anticoagulant, tracheostomy, CPAP, oxygen, or antimicrobial therapy.  

Physical examination of the Veteran was limited.  There was indicated oxygen saturation level at 97 percent at room air by pulse oximeter.  Chest x-ray indicated the heart was of normal size with adequate pulmonary vascularity.  The lungs were well expanded and clear of infiltrates.  There was a subtle thin linear strand seen near the left CP angle which was already present on examination from December 2007 favoring old pleuroparechymal changes.  No gross bony abnormality was seen.  The impression was no radiographic acute cardiopulmonary abnormalities.  The diagnosis was left lung mass status, post left upper lobectomy.   

Re-examination April 2010 indicated a medical history of no hypertension, dizziness, syncope, angina, fatigue.  There was positive history of wheezing and occasional dyspnea on mild exertion.  There was no history of non-productive cough, productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, right ventricular hypertrophy and/or pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, asthma, bronchiectasis, pulmonary embolism, or pleurisy with empyema.  There was no history of orthopnea, paroxysmal nocturnal dyspnea, or swelling.  

Objective examination showed no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Chest x-ray showed heart normal in size; aortic knob calcified; lung fields well ventilated and clear of acute infiltrates.  The impression was atheromatous aorta; no acute cardiopulmonary abnormalities noted.  Also indicated was a normal pulmonary function study (PFT), with moderate air trapping, oxygen saturation at 98 percent at room air by pulse oximeter.  The diagnosis was left lung mass status post left upper lobectomy.  There was indicated effect on occupational activities of weakness or fatigue.  

At his March 2016 VA examination, the examiner diagnosed chronic obstructive pulmonary disease (COPD) and status-post left lung mass with left upper lobectomy.  The Veteran complained of dyspnea on moderate exertion such as when walking 100 or more meters or when climbing stairs.  He denied fever, cough, pulmonary secretions, hemoptysis or weight loss.  He denied asthma symptoms or treatment with pulmonary medications.  After the said surgery no complications occurred.  His last chest x-ray in April 2010 was normal.  Last PFTs on March 2016 showed mild obstructive ventilatory impairment.  The Veteran was a chronic smoker who quit two weeks before his lung surgery in 2006.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The history of neoplasm was benign.  There were no residual conditions due to its removal.  There was a post-surgical scar, but that scar was not painful and/or unstable, nor was the total area of all related scars greater than 39 square-cm (6 square inches).  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions that had been diagnosed.  

A chest x-ray showed heart size within normal limits.  The thoracic aorta appeared elongated and tortuous with mild atherosclerotic changes.  AV sequential intracardiac device was present.  Mild increased pulmonary markings of the lungs were noted without interval changes.  No acute infiltrates, consolidations or pleural effusions were observed.  The costophrenic angles were clear.  The impression was no significant acute radiographic changes were appreciated at the time.  The functional impact of the condition included the impact on ability to work, with limitation from having a job that required more than ordinary physical activity.  

A PFT had indicated as follows, pre-bronchodilator:  FVC 94 percent predicted value; FEV-1 95 percent predicted; FEV-1/FVC 100 percent predicted; DLCO 108 percent predicted.  Post-bronchodilator (if indicated):  FVC 109 percent predicted; FEV-1 104 percent predicted; FEV-1/FVC 96 percent predicted.  According to the VA examiner, the test result which most accurately reflected the Veteran's level of disability was FEV-1 percent predicted.  The Veteran did not have multiple respiratory conditions.  Exercise capacity testing had been performed.  Other significant diagnostic findings of the PFT were of mild obstructive ventilatory impairment, responsive to bronchodilator therapy; mild air trapping; normal gas transfer; arterial blood gas at room air showed no significant acid-base disturbance and normal oxygenation.  According to the examiner, the PFTs reflected the Veteran's pulmonary functional status.  He was a past chronic smoker and this explained the mild obstructive ventilatory impairment in the PFTs that were clinically consistent with early COPD.  According to the examiner, the COPD was due to past history of chronic smoking or even environmental contaminant but not the lobectomy surgery.  The lobectomy had caused loss of a small, clinically not significant amount of lung tissue, but was not linked with COPD according to the medical literature.  

Reviewing the foregoing, the Board must deny this claim, and continue the existing noncompensable initial rating for a left lung disability.  Essentially, none of the components of the criteria for a minimum 10 percent have been met.  By the March 2016 PFT study, the Veteran did not have disability at or approximating an FEV-1 of 71 to 80 percent, FEV-1/FVC of 71 to 80 percent, and/or DLCO (SB) of 66 to 80 percent.  Testing results exceeded the standard.  The 2016 VA examiner also indicated that any impairment shown in the PFT results was likely from nonservice-connected factors  Whereas earlier examinations lacked a complete PFT, and this claim requires evaluating the service-connected respiratory disability during the period from November 2006 onwards, the Board's review is constrained by the record before it.  In any event, there is no indication or statement to the effect that the Veteran's condition was episodically worse prior to when a PFT was finally obtained in 2016.  

The Board does not doubt the Veteran's sincere belief that his disability is more severe than the currently assigned noncompensable disability rating.  In this case, however, the Veteran is not competent to state that the criteria for a compensable disability rating under the applicable Diagnostic Code are met.  The rating criteria require interpretation of PFTs as well as the ability to identify other symptoms such as diminished maximum exercise capacity, right ventricular hypertrophy, pulmonary hypertension, and episodes of acute respiratory failure.  In this case, the Veteran has not been shown to have the experience or training needed to interpret a PFT or analyze the biological processes and physiological functioning of the respiratory system sufficient to conclude that the criteria for a higher rating are met.  Therefore his statements are of little probative weight. 

Having further considered higher available ratings under Diagnostic Code 6844, beyond PFT results there is no specific finding of diminished oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or outpatient oxygen therapy.  The Veteran at one point did utilize an oxygen restorative device after physical exertion, but not as a consistent therapeutic approach.  The Veteran likewise does not manifest disability ratable under other provisions of the VA rating schedule, this including for rating scars (in this instance, nonpainful and/or not of sufficient dimensions to be compensable); a cardiopulmonary or cardiovascular condition; or, any sign of past or recent malignancy or residual of malignant condition.  Accordingly, a noncompensable rating is warranted.

In addition, the Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected pulmonary disorder is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 6, 2017).  

Per applicable law, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this matter, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Discussion of whether extraschedular consideration on a combined basis is needed is therefore not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

For these reasons, the preponderance of the evidence weighs against an increased  rating for pulmonary disability in this case, and under these circumstances VA's benefit-out-the-doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an initial compensable rating for a left lung mass, status post left upper lobectomy, is denied.


REMAND

Further development is needed regarding the Veteran's left knee disability.  The medical opinion provided following the March 2016 VA examination ruled out the causal linkage between a left knee disorder and service and/or the already service-connected right knee disorder, finding in pertinent part, that "service records are silent regarding [left knee diagnosis or symptoms]."  Yet the Veteran's retirement physical from best available reading of the transcription, appears to indicate:  "both" knees had problems going back to 1986.  A supplemental opinion addressing that record is needed.  

Accordingly, this claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate them with the Veterans Benefits Management System (VBMS) electronic database.

2. Provide the Veteran's claims file to a qualified clinician to provide a supplemental opinion.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is requested to state whether it is at least as likely as not (50 percent or greater probability) that the left knee disability was originally incurred in service, or is otherwise etiologically related thereto; and/or or developed within one-year post service to at least a compensable degree.  

Also again address secondary causation, particularly in light of any new evidence, as to whether the claimed left knee disability was either:

a. caused, proximately due to, or the result of his service-connected right disability or; 

b. chronically aggravated by the existing service-connected right knee disability.

In providing this supplemental opinion, the examiner is requested to directly consider and comment upon the Service Treatment Record (STR) of the July 1996 military retirement physical examination (on page three of that document, entry no. 17; labeled within the VBMS electronic claims folder [record receipt date -- 8/28/14]).  Please first confirm whether p.3 entry no. 17 upon the physical examination report says in handwritten notation of transcriptionist, and to reasonable degree of medical certainty, that indeed the Veteran experienced a problem involving "both knees" dating back to 1986.  If that is confirmed or very probable what was stated, address the significance of the aforesaid record in opining on direct causation.

3. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal for service connection for left knee disorder in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


